Exhibit 99.1 BioCardia Lifesciences, Inc. Index Page Unaudited Condensed Financial Statements Unaudited Condensed Balance Sheets as of September 30, 2016 and December 31, 2015 2 Unaudited Condensed Statements of Operations for the three and nine month periods ended September 30, 2016 and 2015 3 Unaudited Condensed Statements of Cash Flows for the nine month periods ended September 30, 2016 and 2015 4 Notes to Financial Statements 5 1 BIOCARDIA LIFESCIENCES, INC. Condensed Balance Sheets (In thousands, except share and per share amounts) (unaudited) September 30, December 31, (unaudited) Assets Current assets: Cash and cash equivalents $ 552 3,557 Accounts receivable, net of allowance for doubtful accounts of $1 and $4 for the periods ended, September 30, 2016 and December 31, 2015, respectively 62 107 Inventory 715 759 Prepaid expenses and other current assets 135 246 Total current assets 1,464 4,669 Property and equipment, net 120 150 Other assets 43 43 Total assets $ 1,627 4,862 Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable $ 1,047 542 Accrued liabilities 1,312 692 Deferred rent 8 30 Deferred revenue 76 39 Convertible preferred stock warrant liability 25 275 Maturity date preferred stock warrant liability — 10 Convertible shareholder notes derivative liability 2,268 1,044 Convertible shareholder notes, net of debt discount of $286 and $1,528 for the periods ended September 30, 2016 and December 31, 2015, respectively 6,914 5,672 Total current liabilities 11,650 8,304 Stockholders’ deficit: Convertible preferred stock, $0.001 par value, 43,502,124 shares authorized, 110,500,514 shares issued and outstanding at September 30, 2016 and December 31, 2015 46,030 46,030 Common stock, $0.001 par value, 60,000,000 shares authorized, 18,960,066 shares and 18,947,536 shares issued and outstanding at September 30, 2016 and December 31, 2015 19 19 Additional paid-in capital 488 341 Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ 1,627 4,862 See accompanying notes to condensed financial statements. 2 BIOCARDIA LIFESCIENCES, INC. Condensed Statements of Operations (In thousands) (unaudited) Three Months ended September 30, Nine Months ended September 30, Revenue: Net product revenue $ 100 206 $ 406 660 Collaboration agreement revenue 17 4 33 38 Total revenue 117 210 439 698 Costs and expenses: Cost of goods sold 196 319 578 739 Research and development 684 432 1,622 1,300 Selling, general and administrative 919 858 2,375 3,197 Total costs and expenses 1,799 1,609 4,575 5,236 Operating loss ) Other income (expense): Interest expense ) Write-off of deferred offering costs — ) — ) Change in fair value of convertible preferred stock warrant liability 30 65 250 ) Change in fair value of maturity date preferred stock warrant liability 3 56 10 53 Change in fair value of convertible shareholder notes derivative liability ) 207 ) 293 Other income (expense) — — (1 ) (2 ) Total other expense, net ) Net loss $ ) ) $ ) ) Net loss per share, basic and diluted $ ) ) $ ) ) Weighted-average shares used in computing net loss per share, basic and diluted 18,958,221 18,649,928 18,951,164 18,646,830 See accompanying notes to condensed financial statements. 3 BIOCARDIA LIFESCIENCES, INC. Condensed Statements of Cash Flows (In thousands) (unaudited) Nine Months ended September 30, Operating activities: Net loss $ ) ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 30 35 Change in fair value of convertible preferred stock warrant liability ) 125 Change in fair value of maturity date preferred stock warrant liability ) ) Change in fair value of convertible shareholder notes derivative liability 1,224 ) Stock based compensation 145 248 Non-cash interest expense on convertible shareholder notes 1,627 843 Changes in operating assets and liabilities: Accounts receivable 45 76 Inventory 44 ) Prepaid expenses and other current assets 111 ) Deferred financing costs — 48 Accounts payable 505 212 Accrued liabilities excluding accrued interest on convertible note 235 238 Deferred revenue 37 — Deferred rent ) ) Net cash used in operating activities ) ) Investing activities: Purchase of property and equipment — ) Net cash used in investing activities — ) Financing activities: Proceeds from the exercise of convertible preferred stock warrants — 2 Proceeds from issuance of convertible notes and warrants — 7,435 Proceeds from the exercise common stock options 2 59 Net cash provided by financing activities 2 7,496 Net (decrease) increase in cash and cash equivalents ) 1,712 Cash and cash equivalents at beginning of period 3,557 3,184 Cash and cash equivalents at end of period $ 552 4,896 Supplemental disclosure for noncash investing and financing activities: Conversion of convertible shareholder notes and related interest payable $ — 7,781 See accompanying notes to condensed financial statements. 4 Summary of Business and Significant Accounting Policies (a) Description of Business BioCardia was incorporated in Delaware in March2002. The Company is a clinical-stage regenerative medicine company developing novel therapeutics for cardiovascular diseases with large unmet medical needs. Its lead therapeutic candidate is the CardiAMP cell therapy system and its second therapeutic candidate for heart failure is the CardiALLO cell therapy system. To date the Company has devoted substantially all of its resources to research and development efforts relating to its therapeutic candidates and biotherapeutic delivery systems including conducting clinical trials, developing manufacturing and sales capabilities, in-licensing related intellectual property, providing general and administrative support for these operations and protecting its intellectual property. The Company has two enabling device product lines: the Helix biotherapeutic delivery system (“Helix”) product line offers a catheter system for the local delivery of cells, gene and protein therapeutics to the heart; and the Morph vascular access (“Morph”) product line offers advanced catheter products for interventional medicine. The Helix biotherapeutic delivery system is available for commercial sale in Europe and is approved for investigational use in the United States. The Morph line consists of the Morph Universal Deflectable Guide Catheter and the Morph AccessPro steerable introducer. The Morph Universal Deflector Guide Catheter and the Morph AccessPro steerable introducer lines currently generate commercial revenues. The Morph Universal Deflectable Guide Catheter is sold commercially in the United States. The Morph AccessPro steerable introducer line is sold commercially in the Unites States and in Europe. (b) Unaudited Interim Financial Statements The accompanying balance sheets, statements of operations and cash flows as of September 30, 2016 and 2015 and for the three and nine months ended September 30, 2016 and 2015 are unaudited. The unaudited interim condensed financial statements have been prepared in accordance with generally accepted accounting principles in the United States (GAAP) for interim financial information and on a basis consistent with the annual financial statements and, in the opinion of management, reflect all adjustments which include only normal recurring adjustments, necessary to present fairly our financial position as of September 30, 2016 and 2015, results of operations for the three and nine months ended September 30, 2016 and 2015 and cash flows for the nine months ended September 30, 2016 and 2015. The financial data and other information disclosed in these notes to the condensed financial statements related to the three- and nine-month periods are unaudited. The results for the three and nine months ended September 30, 3016 are not necessarily indicative of the results to be expected for the year ending December 31, 2016 or for any other interim period or for any other future year. These condensed financial statements should be read in conjunction with the audited financial statements and related notes included in the Company’s financial statements for the year ended December 31, 2015, contained in Exhibit 99.1 attached to our Current Report on Form 8-K filed with the Securities and Exchange Commission on October 27, 2016. The Company manages its operations as a single segment for the purposes of assessing performance and making operating decisions. (c) Going Concern and Liquidity The accompanying financial statements have been prepared assuming the Company will continue as a going concern. The Company has incurred significant net losses and negative cash flows from operations since its inception and had an accumulated deficit of $56.6 million as of September 30, 2016 that raise substantial doubt about its ability to continue as a going concern. Management expects operating losses and negative cash flows to continue through at least 2018. As discussed in Note 15, on August 22, 2016, the Company signed an Agreement and Plan of Merger with Tiger X Medical, Inc. (“Tiger X”). Upon closing of the Merger on October 24, 2016, the combined company had approximately $24.0 million in cash. Management believes cash as of September 30, 2016, when combined with the cash raised in connection with the Merger, is sufficient to fund the Company through at least the next twelve months. The Company also plans to raise other additional capital, potentially including debt and equity arrangements, to finance the Company. If adequate funds are not available, the Company may be required to reduce operating expenses, delay or reduce the scope of its product development programs, obtain funds through arrangements with others that may require the Company to relinquish rights to certain of its technologies or products that the Company would otherwise seek to develop or commercialize itself, or cease operations. While the Company believes in the viability of its strategy to raise additional funds, there can be no assurances to that effect. The accompanying condensed financial statements do not include any adjustments related to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. 5 (d) Reverse Merger On October 24, 2016, the Company completed the Merger with Tiger X (see Note 15). Pursuant to the terms of the Merger, each outstanding share of the Company’s common stock was converted into the right to receive 19.3678009 shares of Tiger X’s common stock (the “Exchange Ratio”). All per share amounts and shares outstanding for all periods give retroactive effect to reflect the reverse merger. (e) Cash Equivalents The Company classifies all highly liquid investments with original maturities of threemonths or less at the date of purchase as cash equivalents. The Company maintains its cash and cash equivalents with reputable financial institutions. (f) Accounts Receivable and Allowance for Doubtful Accounts Accounts receivable are recorded at the invoiced amount and do not bear interest. The Company considers the creditworthiness of its customers, but does not require collateral in advance of a sale. The Company evaluates collectability and maintains an allowance for doubtful accounts for estimated losses inherent in its accounts receivable portfolio when necessary. The estimate is based on the Company’s historical write-off experience, customer creditworthiness, facts and circumstances specific to outstanding balances and payment terms. Account balances are charged off against the allowance after all means of collection have been exhausted and the potential for recovery is considered remote. The allowance for doubtful accounts was $1,000 and $4,000 as of September 30, 2016 and December 31, 2015, respectively. (g) Inventory Inventory is stated at the lower of cost or market. Cost is determined using the average-cost method. The Company analyzes its inventory levels quarterly and writes down inventory that has become obsolete or has a cost basis in excess of its expected net realizable value or inventory quantities in excess of expected requirements. Excess requirements are determined based on comparison of existing inventories to forecasted sales, with consideration given to inventory shelf life. Expired inventory is disposed of and the related costs are recognized in cost of goods sold. 6 (h) Property and Equipment, Net Property and equipment, net are carried at cost less accumulated depreciation. Depreciation is calculated using the straight-line method over the estimated useful lives of the related assets, as described in the table below. Maintenance and repairs are expensed as incurred. When assets are retired or otherwise disposed of, the cost and the related accumulated depreciation and amortization are removed from the accounts and any resulting gain or loss is reflected in the accompanying statements of operations: Asset Estimated useful lives (in years) Computer equipment and software 3 Laboratory and manufacturing equipment 3 Furniture and fixtures 3 Leasehold improvements 5 years or lease term, if shorter (i) Long-Lived Assets The Company evaluates long-lived assets such as property and equipment whenever events or changes in circumstances indicate the carrying amount of an asset may not be recoverable. An impairment loss is recognized when estimated future undiscounted cash flows expected to result from the use of the asset and its eventual disposition is less than the carrying amount. When undiscounted future cash flows are not expected to be sufficient to recover an asset’s carrying amount, the asset is written down to its fair value. Where available, quoted market prices are used to determine fair value. When quoted market prices are not available, various valuation techniques, including the discounted value of estimated future cash flows, are utilized. There have been no impairments of the Company’s long-lived assets in any of the years presented. (j) Derivatives Fair value accounting requires bifurcation of embedded derivative instruments such as conversion features in equity instruments and warrants granted, and measurement of their fair value. In determining the appropriate fair value, the Company usesMonte Carlo simulation to calculate potential payouts in each of the three conversion scenarios. In cases where the payout include newly created equity shares and warrants, the Black-Scholes based option pricing method is used to calculate the amounts due to investors. Derivative instruments are subsequently adjusted to reflect fair value at the end of each reporting period. Any increase or decrease in the fair value is recorded in results of operations as a change in the fair value of derivatives. Once a derivative liability ceases to exist any remaining fair value is reclassified to additional paid-in capital if redeemed or through earnings if forfeited or expired. (k) Deferred Rent The Company’s lease for its facility provides for fixed increases in minimum annual rental payments. The total amount of rental payments due over the lease term is charged to rent expense ratably over the life of the lease. Deferred rent consists of the difference between cash payments and the recognition of rent expense on a straight-line basis. (l) Revenue Recognition The Company recognizes revenue when persuasive evidence of an arrangement exists, delivery has occurred, the price to the buyer is fixed or determinable, and collection from the customer is reasonably assured. Net product revenue – The Company currently has a portfolio of enabling and delivery products. The Company recognizes revenue from product sales when title and risk of loss have passed to the customer, which typically occurs upon delivery. Product sale transactions are evidenced by customer purchase orders, customer contracts, invoices and/or related shipping documents. 7 Revenue is recognized net of provisions made for discounts, expected sales returns and allowances. Estimated returns and allowances are based on historical experience and other relevant factors. The Company accepts returns for unused, unopened and resellable product in its original packaging, subject to a restocking fee. The sales returns reserve was approximately $1,000 and $3,000 as of September 30, 2016 and December 31, 2015, respectively. Amounts received from customers in advance of revenue recognition are recorded as deferred revenue on the balance sheet. Collaboration agreement revenue – Collaboration agreement revenue is income from agreements under partnering programs with corporate and academic institutions, wherein the Company provides biotherapeutic delivery systems and customer training and support for their use in clinical trials and studies. These programs provide additional clinical data, intellectual property rights and opportunities to participate in the development of combination products for the treatment of cardiac disease. The Company evaluates activities under these agreements to determine if they represent a multiple element arrangement by identifying the deliverables included within the agreements. The Company accounts for these deliverables as separate units of accounting if the following two criteria are met: ● The delivered items have value to the customer on a stand-alone basis ● If there is a general right of return relative to the delivered items, delivery or performance of the undelivered items is considered probable and within the Company’s control Factors considered in this determination include, among other things, whether any other vendors sell the items separately and if the customer could use the delivered item for its intended purpose without receipt of the remaining deliverables. If an arrangement includes multiple deliverables that are separable into different units of accounting, the Company allocates the arrangement consideration to those units of accounting based on their relative selling prices and recognizes the associated revenue when the appropriate recognition criteria are met for those deliverables. The amount of allocable arrangement consideration is limited to the amounts that are fixed and determinable. (m) Shipping Costs Costs incurred for the shipping of products to customers totaled approximately $1,000 and $2,000 for the three months ended September 30, 2016 and 2015, respectively, and $6,000 and $8,000 for the nine months ended September 30, 2016 and 2015, respectively, and are included in cost of goods sold in the accompanying statements of operations. (n) Research and Development The Company’s research and development costs are expensed as incurred. Research and development expense includes the costs of basic research activities as well as other research, engineering, and technical effort required to develop new products or services or make significant improvement to an existing product or manufacturing process. Research and development costs also include pre-approval regulatory and clinical trial expenses. The Company’s research and development costs consist primarily of: ● Salaries, benefits and other personnel-related expenses, including stock based compensation 8 ● Fees paid for services provided by clinical research organizations, research institutions, consultants and other outside service providers ● Costs to acquire and manufacture materials used in research and development activities and clinical trials ● Laboratory consumables and supplies ● Facility-related expenses allocated to research and development activities ● Fees to collaborators to license technology ● Depreciation expense for equipment used for research and development and clinical purposes. (o) Stock Based Compensation The Company measures and recognizes stock-based compensation expense for equity awards to employees, directors and consultants based on fair value at the grant date. Nonemployee awards are remeasured at each reporting date. The Company uses the Black-Scholes-Merton (“BSM”) option pricing model to calculate fair value. Stock-based compensation expense recognized in the statements of operations is based on options ultimately expected to vest, taking into consideration estimated forfeitures, and is recognized in the period the services are performed. Stock-based compensation expense is revised in subsequent periods, if necessary, if actual forfeitures differ from these estimates. When estimating forfeitures, the Company considers historic voluntary termination behaviors as well as trends of actual option forfeitures. For options granted to nonemployees, the Company revalues the unearned portion of the stock-based compensation and the resulting change in fair value is recognized in the statements of operations over the period the related services are rendered. The BSM option pricing model requires the input of highly subjective assumptions, including the risk-free interest rate, the expected volatility in the value of the Company’s common stock, and the expected term of the option. These estimates involve inherent uncertainties and the application of management’s judgment. If factors change and different assumptions are used, our stock-based compensation expense could be materially different in the future. These assumptions are estimated as follows: Risk-free Interest Rate The risk free interest rate assumption is based on the zero-coupon U.S. Treasury instruments appropriate for the expected term of the stock option grants. Expected Volatility As the Company does not have a trading history for its common stock, the expected stock price volatility is estimated based on volatilities of a peer group of similar companies by taking the average historic volatility for these peers for a period equivalent to the expected term of the stock option grants. The peer group was developed based on companies in the biotechnology and medical device industries whose shares are publicly-traded. Expected Term The expected term represents the period of time that options are expected to be outstanding. As the Company does not have sufficient historical experience for determining the expected term of the stock options awards granted, the expected life is determined using the simplified method, which is an average of the contractual terms of the option and its ordinary vesting period. 9 Common Stock Valuation Due to the absence of a public market for the Company’s common stock, it is necessary to estimate the fair value of the common stock underlying the stock-based awards when performing fair value calculations using the BSM option pricing model. The fair value of the common stock underlying the stock-based awards was assessed on each grant date by management and the Company’s board of directors. All options to purchase shares of the Company’s common stock have been granted with an exercise price per share no less than the fair value per share of the common stock underlying those options on the grant date. In the absence of a public trading market for the Company’s common stock, the estimated fair value was determined using methodologies, approaches and assumptions consistent with American Institute of Certified Public Accountants, or AICPA, Audit and Accounting Practice Aid Series: Valuation of Privately Held Company Equity Securities Issued as Compensation , or the AICPA Practice Aid. These estimates require considerable judgment and the consideration of numerous objective and subjective factors to determine fair value. The Company engages third-party consultants with the requisite expertise to assist in the valuations. These estimates will not be necessary to determine fair value of new awards once the underlying shares are publicly traded. (p) Income Taxes The Company accounts for income taxes based on the asset and liability method whereby deferred tax asset and liability account balances are determined based on differences between the financial reporting and tax bases of assets, liabilities, operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. A valuation allowance is provided when it is more likely than not that some portion or all of the deferred tax assets will not be realized. In evaluating the ability to recover its deferred income tax assets, the Company considers all available positive and negative evidence, including its operating results, forecasts of future taxable income, and ongoing tax planning. In the event the Company was to determine that it would be able to realize its deferred tax assets in the future in excess of their net recorded amount, it would make an adjustment to the valuation allowance, which would reduce the provision for income taxes. Conversely, in the event that all or part of the net deferred tax assets are determined not to be realizable in the future, an adjustment to the valuation allowance would be charged to earnings in the period such determination is made. The Company recognizes and measures benefits for uncertain tax positions using a two-step approach. The first step is to evaluate the tax position taken or expected to be taken in a tax return by determining if the weight of available evidence indicates that it is more likely than not that the tax position will be sustained upon audit, including resolution of any related appeals or litigation processes. For tax positions that are more likely than not to be sustained upon audit, the second step is to measure the tax benefit as the largest amount that is more than 50% likely to be realized upon settlement. Significant judgment is required to evaluate uncertain tax positions. The Company evaluates its uncertain tax positions annually. Evaluations are based upon a number of factors, including the technical merits of the tax position, changes in facts or circumstances, changes in tax law, interactions with tax authorities during the course of audits, and effective settlement of audit issues. The Company’s policy is to recognize interest and penalties related to unrecognized tax benefits as a component of income tax expense in the statements of operations and accrued interest and penalties within accrued liabilities in the balance sheets. No such interest and penalties have been recorded to date. (q) Fair Value of Financial Instruments The Company applies fair value accounting for all financial assets and liabilities and nonfinancial assets and liabilities that are required to be recognized or disclosed at fair value in the financial statements. The Company defines fair value as the price that would be received from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Where observable prices or inputs are not available, valuation models are applied. These valuation techniques involve some level of management estimation and judgment, the degree of which is dependent on the price transparency for the instruments or market and the instruments complexity. 10 The Company’s financial assets and liabilities consist principally of cash and cash equivalents, accounts receivable, accounts payable, warrants for convertible preferred stock, and convertible notes. The fair value of the Company’s cash equivalents is determined based on quoted prices in active markets for identical assets. The recorded values of the Company’s accounts receivable and accounts payable approximate their current fair values due to the relatively short-term nature of these accounts. The fair value of the Company’s convertible preferred stock warrants is measured using the BSM option pricing model. Convertible notes are recorded at amortized cost. Based on borrowing rates currently available for loans with similar terms, the carrying value of convertible notes approximates fair value. (r) Net Loss per Share Basic net loss per share is calculated by dividing the net loss by the weighted average number of shares of common stock outstanding. Diluted net loss per share is computed by dividing the net loss by the weighted-average number of common share equivalents outstanding for the period determined using the treasury-stock method. Common stock equivalents are comprised of convertible preferred stock, notes convertible into preferred stock, warrants to purchase convertible preferred stock and options outstanding under our stock option plan. For all periods presented, there is no difference in the number of shares used to calculate basic and diluted shares outstanding due to our net loss position. (s) Recently Issued Accounting Pronouncements In August 2014, the Financial Accounting Standards Board (“FASB”) issued ASU No. 2014-15, Presentation of Financial Statements — Going Concern (Subtopic 205-40): Disclosure of Uncertainties about an Entity’s Ability to Continue as a Going Concern, which requires management to evaluate, in connection with preparing financial statements for each annual and interim reporting period, whether there are conditions or events, considered in the aggregate, that raise substantial doubt about an entity’s ability to continue as a going concern within one year after the date that the financial statements are issued and provide related disclosures. This ASU will be effective for the Company in fiscal year 2016. Early adoption is permitted. The adoption of this ASU is not expected to have any material impact on the Company’s financial statements. In May 2014, the FASB issued ASU No. 2014-09, Revenue from Contracts with Customers (Topic 606), which provides comprehensive guidance for revenue recognition. ASU 2014-09 affects any entity which either enters into contracts with customers to transfer goods or services or enters into contracts for the transfer of nonfinancial assets. The core principle of the guidance provides that a company should recognize revenue when promised goods or services are transferred to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. Additionally, qualitative and quantitative disclosures are required about customer contracts, significant judgments and changes in judgments, and assets recognized from the costs to obtain or fulfill a contract. Companies can adopt the new standard either using the full retrospective approach, a modified retrospective approach with practical expedients, or a cumulative effect upon adoption approach. In August 2015, the FASB issued ASU 2015-14 Revenue from Contracts with Customers, which deferred the effective date for implementation of the standard. Nonpublic companies must apply the standard for annual reporting periods beginning after December 15, 2018 and interim reporting periods within annual reporting periods beginning after December 15, 2019. Early adoption for nonpublic entities is permitted as of an annual reporting period beginning after December 15, 2016, including interim reporting periods within that reporting period. Public entities are to apply the new standard for annual and interim reporting periods beginning after December 15, 2017 and earlier application is permitted only as of annual reporting periods beginning after December 15, 2016, including interim reporting periods within that reporting period. The Company is currently assessing the future impact of this ASU on its financial statements. 11 In July 2015, the FASB issued Accounting Standard Update (“ASU”) No. 2015-11, “Inventory: Simplifying the Measurement of Inventory”, that requires inventory not measured using either the last in, first out (LIFO) or the retail inventory method to be measured at the lower of cost or net realizable value. Net realizable value is the estimated selling prices in the ordinary course of business, less reasonably predictable cost of completion, disposal and transportation. The new standard will be effective for fiscal years beginning after December 15, 2016, including interim periods within those fiscal years, and will be applied prospectively. Early adoption is permitted. The adoption of this guidance is not expected to have a material impact on our financial position, results of operations or cash flows. In February 2016, the FASB issued ASU 2016-02 Leases (Topic 842), which supersedes existing guidance on accounting for leases in “Leases (Topic 840)” and generally requires all leases to be recognized in the consolidated balance sheet. ASU 2016-02 is effective for annual and interim reporting periods beginning after December 15, 2018; early adoption is permitted. The provisions of ASU 2016-02 are to be applied using a modified retrospective approach. The Company is currently assessing the future impact of this ASU on its financial statements. In March 2016, the FASB issued ASU 2016-09, Compensation - Stock Compensation (Topic 718): Improvements to Employee Share-Based Payment Accounting. The standard is intended to simplify several areas of accounting for share-based compensation arrangements, including the income tax impact, classification in the statement of cash flows and forfeitures. ASU 2016-09 is effective for fiscal years, and interim periods within those years, beginning after December 15, 2016, and early adoption is permitted. The Company is currently assessing the future impact of this ASU on its financial statements. Other recent accounting pronouncements issued by the FASB, including its Emerging Issues Task Force, and the American Institute of Certified Public Accountants did not or are not believed by management to have a material impact on the Company’s financial statement presentation or disclosures. Fair Value Measurements The fair value of financial instruments reflects the amounts that the Company estimates to receive in connection with the sale of an asset or paid in connection with the transfer of a liability in an orderly transaction between market participants at the measurement date (exit price). The Company follows a fair value hierarchy that prioritizes the use of inputs used in valuation techniques into the following threelevels: Level1 – quoted prices in active markets for identical assets and liabilities Level2 – observable inputs other than quoted prices in active markets for identical assets and liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities Level3 – unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. 12 The following table sets forth the fair value of our financial liabilities measured on a recurring basis as of September 30, 2016 and indicates the fair value hierarchy utilized to determine such fair value. Level 1 Level 2 Level 3 Total Assets: Cash and cash equivalents $ 552 $ — $ — $ 552 Liabilities: Convertible preferred stock warrant liability $ — $ — $ 25 $ 25 Convertible shareholder notes derivative liability $ — $ — $ 2,268 $ 2,268 The following table sets forth the fair value of our financial liabilities measured on a recurring basis as of December 31, 2015 and indicates the fair value hierarchy utilized to determine such fair value. Level 1 Level 2 Level 3 Total Assets: Cash and cash equivalents $ 3,557 $ — $ — $ 3,557 Liabilities: Convertible preferred stock warrant liability $ — $ — $ 275 $ 275 Maturity date preferred stock warrant liability $ — $ — $ 10 $ 10 Convertible shareholder notes derivative liability $ — $ — $ 1,044 $ 1,044 As discussed more fully in Notes 7 and 8, the Company issued warrants to purchase preferred stock in connection with the note agreements to various shareholders. The warrant liabilities were recorded at the fair value on the date of issuance and were remeasured each subsequent balance sheet date and as of the warrant exercise date, with fair value changes recognized as income (decrease in fair value) or expense (increase in fair value) in other income (expense) in the statement of operations. The fair value of the warrants at September 30, 2016 was based on the value of common shares exchanged for the warrant upon the merger discussed more fully in Note 15. The fair value of the warrants at December 31, 2015 included in current liabilities in the balance sheets and was determined using the BSM valuation model. In May 2015, the Company entered into note agreements with various stockholders of the Company and other lenders for a total of $7.2 million (the “2015 Notes”). As discussed more fully in Note 8, the 2015 Notes include embedded derivative features that were determined to be a compound embedded derivative requiring bifurcation and separate accounting at estimated fair value. The Company estimated the fair value of the compound embedded derivative utilizing a Monte Carlo simulation model from inception through June 30, 2016. The inputs used to determine the estimated fair value of the compound embedded derivative instrument include the probability of an underlying event triggering the redemption event and its timing prior to the maturity date of the 2015 Notes. The fair value measurement is based upon significant inputs not observable in the market. These assumptions are inherently subjective and involve significant management judgment. On September 30, 2016, the valuation of the compound embedded derivative was determined based on the settlement value of the common stock exchanged for the notes upon the closing of the merger on October 24, 2016, discussed more fully in Note 15. 13 The following tables set forth the fair value of our financial liabilities that the Company remeasured on a recurring basis (inthousands): Convertible Preferred Stock Warrant Liability Maturity Date Preferred Stock Warrant Liability Convertible Shareholder Note Derivative Liability Fair value December 31, 2015 $ 275 $ 10 $ 1,044 (Decrease) increase in fair value ) ) 1,224 Fair value September 30, 2016 $ 25 $ — $ 2,268 Inventories Inventories are stated at the lower of cost or market using the average cost method. Inventories consist of the following (inthousands): September 30, December 31, Raw materials $ 189 194 Work in process 108 36 Finished goods 418 529 $ 715 759 Write downs for excess or expired inventory are based on management’s estimates of forecasted usage of inventories and are included in cost of goods sold. A significant change in the timing or level of demand for certain products as compared to forecasted amounts may result in recording additional write downs for excess or expired inventory in the future. Charges to cost of goods sold for inventory write-downs, reserve adjustments, scrap, shrinkage and expired inventories totaled approximately $57,000 and $151,000 for the three months ended September 30, 2016 and 2015, respectively, and $94,000 and $172,000 for the nine months ended September 30, 2016 and 2015, respectively. Prepaid Expenses and Other Current Assets Prepaid expenses and other current assets consisted of the following (inthousands): September 30, December 31, Prepaid expenses $ 135 146 Refund receivable of deferred financing costs — 100 $ 135 246 14 Property and Equipment, Net Property and equipment, net consist of the following (inthousands): September 30, December 31, Computer equipment and software $ 143 143 Laboratory and manufacturing equipment 366 366 Furniture and fixtures 48 48 Leasehold improvements 325 325 Property and equipment, gross 882 882 Less accumulated depreciation ) ) Property and equipment, net $ 120 150 Depreciation expense totaled approximately $9,000 and $13,000 for the three months ended September 30, 2016 and 2015, respectively, and $30,000 and $35,000 for the nine months ended September 30, 2016 and 2015, respectively. Accrued Liabilities Accrued liabilities consisted of the following (inthousands): September 30, December 31, Accrued expenses $ 486 229 Accrued interest 759 374 Customer deposits 67 89 $ 1,312 692 15 Convertible Preferred Stock Warrant Liability The Company has historically issued warrants to purchase shares of the Company’s preferred stock in connection with certain preferred stock offerings and note financings. The outstanding SeriesD and SeriesF convertible preferred stock warrants are as follows (inthousands): Exercise Value Shares Estimated Fair Value price at grant Issue Expiration September 30, December 31, September 30, December 31, Share class per share date date date Series D $ 0.37 $ 0.30 January 2006 January 2016 — 325,861 $ - $ 2 Series D $ 0.37 $ 0.30 July 2007 July 2017 203,691 203,691 6 20 Series D $ 0.37 $ 0.30 August 2007 August 2017 203,691 203,691 6 20 Series D $ 0.37 $ 0.30 September 2007 September 2017 203,691 203,691 6 20 Series F $ 0.64 $ 0.27 April 2013 April 2016 — 888,176 - 94 Series F $ 0.64 $ 0.28 April 2013 October 2017 482,699 482,699 7 115 Series F $ 0.64 $ 0.28 April 2013 November 2017 11,620 11,620 - 3 Series F $ 0.64 $ 0.27 May 2013 May 2016 — 13,169 - 1 1,105,392 2,332,598 $ 25 $ 275 The fair value of the warrants at September 30, 2016 in current liabilities in the balance sheets was based on the value of common shares exchanged for the warrant upon the merger discussed more fully in Note 15. The fair value of the warrants at December 31, 2015 included in current liabilities in the balance sheets and was determined using the BSM valuation model using the following assumptions: December 31, 2015 Risk-free interest rate – 0.86% Volatility – 116.2% Dividend yield None Contractual term (in years) – 1.8 The contractual term of the warrants represents the period of time remaining before the warrant expires. Since the Company’s shares are not publicly traded and its shares are rarely traded privately, expected volatility is estimated based on the average historical volatility of similar entities with publicly traded shares. The risk free rate is based on the U.S.Treasury yield curve with a maturity equal to the remaining contractual term of the warrant. Convertible Notes In May 2015, the Company entered into note agreements with various stockholders of the Company and other lenders for a total of $7.2 million. The notes accrue 8% annual simple interest, mature 18 months from the issue date and are callable after the maturity date by written demand of a majority of the holders of the outstanding note principle. If the Company closes an effective registration statement filed under the Securities Act of 1933, as amended, covering the sale of the Company’s common stock (an IPO) prior to maturity, the outstanding principle and accrued interest automatically convert into shares of common stock at 80% of the price of the shares of common stock purchased in the IPO. If at any time prior to the maturity date, the Company closes a private placement of the Company’s preferred stock for aggregate sales proceeds of at least $5.0 million excluding note conversions, at the note holder’s option (“Optional Conversion Right”), the outstanding principle and interest may be converted into shares of the preferred stock at a conversion price equal to 80% of the price of the preferred shares plus preferred stock warrant coverage equal to 8% with an exercise price equal to the purchase price of the preferred stock shares. If the notes are held to maturity, subject to the Company authorizing sufficient shares of a new class of preferred stock (“Maturity Date Preferred Stock”), the holder will have the option to convert the outstanding principle and interest to this new class of preferred stock at an exercise price of $0.07 per share, plus 8% warrant coverage. The Maturity Date Preferred Stock will have a senior liquidation preference to the Company’s Series F preferred stock and otherwise identical rights, obligations and terms of the Company’s Series F preferred stock. The Optional Conversion Rights will terminate upon the closing of a private placement financing with an aggregate sales price of at least $15 million during the term of the notes. Notes that are not converted prior to maturity will remain outstanding until the earlier of an IPO or until called by a majority of the holders of the outstanding notes. 16 In August 2016, the Company and the holders of convertible notes amended the notes, pursuant to which the outstanding principal amount and all accrued interest through August 31, 2016 will automatically convert into shares of common stock at 80% of the convertible price of the convertible notes issued upon closing of the merger, as described in Note 15. In addition, the amendment eliminated the payment of interest for the period subsequent to August 31, 2016, and through the date of the closing of the merger. The 2015 Notes have redemption features that were determined to be a compound embedded derivative requiring bifurcation and separate accounting at estimated fair value. The changes in the estimated value are reflected in the change in fair value of convertible shareholder notes derivative liability in the statements of operations. The Company estimated the fair value of the compound embedded derivative utilizing a Monte Carlo simulation model. The inputs used to determine the estimated fair value of the compound embedded derivative instrument include the probability of an underlying event triggering the redemption event and its timing prior to the maturity date of the 2015 Notes. The fair value measurement is based upon significant inputs not observable in the market. These assumptions are inherently subjective and involve significant management judgment. On September 30, 2016, the valuation of the compound embedded derivative was determined based on the settlement value of the common stock exchanged for the notes upon the closing of the merger on October 24, 2016. The Company’s accrued interest associated with the 2015 Notes amounted to $759,000 and $374,000 as of September 30, 2016 and December 31, 2015, respectively. The Company recognized interest expense, including amortization of the debt discount of approximately $520,000 and $536,000 for the three months ended September 30, 2016 and 2015, respectively, and $1.6 million and $843,000 for the nine months ended September 30, 2016 and 2015, respectively. Convertible Preferred Stock At September 30, 2016 and December 31, 2015, convertible preferred stock consisted of the following (in thousands, except share data): Shares Liquidation amount Carrying Value Authorized Outstanding Series A $ $ Series B Series C Series D Series E Series F Total convertible preferred stock $ $ 17 Share-Based Compensation The Company adopted and the shareholders approved the 2002 Employee, Director and Consultant Stock Option Plan in 2002. 32,177,804 options were granted during the nine months ended September 30, 2016. No options were granted during the nine months ended September 30, 2015. The Company recognizes in the statement of operations the grant-date fair value of stock options and other equity-based compensation. Stock compensation attributable to manufacturing operations was not significant and was expensed directly to cost of goods sold in the condensed statements of operations. Share-based compensation expense for the three and nine months ended September 30, 2016 and 2015 was recorded as follows (inthousands): Three Months ended September 30, Cost of goods sold $ - $ 1 Research and development 30 8 Selling, general and administrative 57 111 Share-based compensation expense $ 87 $ 120 Nine Months ended September 30, Cost of goods sold $ 1 $ 3 Research and development 30 26 Selling, general and administrative 114 219 Share-based compensation expense $ 145 $ 248 The fair value of each option grant is estimated on the date of the grant using the BSM option pricing model with the weighted average assumptions in the table below. Risk-free interest rate - 1.58% Volatility 88% Dividend yield None Expected term (in years) Unrecognized stock-based compensation for employee options granted through September 30, 2016, excluding the performance stock option awards discussed below, is approximately $609,000 to be recognized over a remaining weighted average service period of 3.0years. 18 A summary of activity is as follows: Options outstanding Weighted Weighted average Shares average remaining Aggregate available Number of exercise contractual intrinsic for grant shares price term (years) value (In thousands) Balance, December 31, 2015 4,683,925 13,788,475 0.15 6.6 $ 140 Additional shares authorized 38,921,377 — — Stock options granted - 2002 Plan ) 4,082,961 0.15 Stock options granted - 2016 Plan ) 23,067,117 0.15 Stock options granted - Non Plan ) 5,027,726 0.15 Stock options exercised — ) 0.17 Stock options cancelled 1,350,390 ) 0.15 Balance, September 30, 2016 12,777,888 44,603,359 0.15 8.7 $ 138 At September 30, 2016, there were 42,980,203 options vested and expected to vest with a weighted-average exercise price of $0.14, a weighted-average remaining contractual term of 8.7 years and an aggregate intrinsic value of $138,000. 19 Performance Stock Option Awards In August 2016, the Company granted 28,094,843 performance based options to employees and non-employee consultants, respectively, with a weighted average exercise price of $0.15 per share. The vesting of these employee and non-employee options will commence upon the closing of the Merger and will vest equally over 48 months. The grant-date fair value of these stock options is $0.15 per option. For awards with performance conditions, no expense will be recognized until the occurrence of the event is deemed probable. As of September 30, 2016, it was not deemed probable that the performance condition related to the Merger would be met, and as such, no compensation expense related to these awards has been recognized in the period ended September 30, 2016. Net Loss and Net Loss per Share The following table sets forth the computation of the basic and diluted net loss per share for the three and nine months ended September 30, 2016 and 2015 (in thousands, except share and per share data): Three Months Ended September 30, Nine Months Ended September 30, 2016 2015 2016 2015 Numerator: Net loss $ ) $ ) $ ) $ ) Denominator Weighted average shares used to compute net loss per share, basic and diluted 18,958,221 18,649,928 18,951,164 18,646,830 Net loss per share, basic and diluted $ ) $ ) $ ) $ ) The following weighted-average outstanding common stock equivalents were excluded from the computation of diluted net loss per share for the periods presented because including them would have been antidilutive: September 30, 2016 2015 Convertible preferred stock 110,500,514 110,432,630 Notes convertible into shares 67,443,988 102,770,876 Stock options to purchase common stock 44,603,359 15,133,100 Convertible preferred stock warrants 1,105,392 2,434,436 223,653,253 230,771,042 Income Taxes During the three and nine months ended September 30, 2016 and 2015, there was no income tax expense or benefit for federal or state income taxes in the accompanying condensed statement of operations due to the Company’s net loss and a full valuation allowance on the resulting deferred tax asset. Realization of deferred tax assets is dependent on future taxable income, the existence and timing of which is uncertain. The Company does not believe that these assets are realizable on a more-likely-than-not basis; therefore, the net deferred tax assets have been fully offset by a valuation allowance. The Company did not have any deferred tax liabilities as of September 30, 2016. 20 Contingencies The Company may be subject to various claims, complaints, and legal actions that arise from time to time in the normal course of business. Management does not believe that any current legal or administrative proceedings are likely to have a material effect on our business, financial position, results of operations, or cash flows. Grant Funding In June 2016, the Company entered into a grant agreement with Maryland Technology Development Corporation (“TEDCO”). TEDCO was created by the Maryland State Legislature in 1998 to facilitate the transfer and commercialization of technology from Maryland’s research universities and federal labs into the marketplace. TEDCO administers the Maryland Stem Cell Research Fund to promote State funded stem cell research and cures through financial assistance to public and private entities operating within the State. Under the agreement, TEDCO has agreed to provide the Company an amount not to exceed $750,000 to be used solely to finance the costs to conduct the research project entitled “Heart Failure Trial” over a period of three years. No funds have been received under the grant and no qualifying expenses have been submitted against the grant as of September 30, 2016. Subsequent Events (a) Convertible Notes In October 2016, the Company issued convertible notes with an aggregate principle amount of approximately $4.4 million, which accrued 8% annual simple interest. The cash raised in connection with the issuance of the convertible notes was held in an escrow account and was released to the Company upon closing of the Merger. The principle and accrued and unpaid interest on the notes converted automatically into 29,649,248 shares of common stock upon completion of the Merger. (b) Merger On October 24, 2016, the Company completed the Merger with Tiger X. For accounting purposes, BioCardia Lifesciences, Inc. is considered to be acquiring Tiger X. The Merger will be accounted for as an asset acquisition rather than a business combination because as of the acquisition date, Tiger X does not meet the definition of a business as defined by U.S. GAAP. The net assets acquired in connection with the transaction will be recorded at their estimated acquisition date fair values as of October 24, 2016, the date the Merger with Tiger X was completed. Pursuant to the Merger, each of the shares of common stock issued and outstanding prior to the merger, including shares of common stock underlying outstanding preferred stock, convertible notes (which converted into common stock immediately prior to the Merger), and stock options where converted into the right to receive 19.3678009 shares of Tiger X common stock, subject to adjustment post-closing as based on Closing Net Cash as described in the Merger Agreement. The accompanying financial statements and notes to the financial statements give retroactive effect to the reverse merger. The combined entity changed its name to BioCardia, Inc. following closing, will trade on the OTC Markets, and will focus solely on the business of BioCardia Lifesciences, Inc. The combined entity had cash of approximately $24 million at closing, which will be used to support a Phase III heart failure trial for the commercialization and development of other product candidates and for general corporate purposes. (c) Grant Funding Pursuant to the grant agreement with TEDCO, as discussed in Note 14, the Company received approximately $313,000 in October 2016. (d) Lease Extension In November 2016, the Company entered into an amendment to lease with respect to its office and laboratory space. The extended term of this lease is 60 months and expected to commence on January 1, 2017 and expire on December 31, 2021. The aggregate minimum lease commitment over the 60 month term of the lease is approximately $3.1 million. 21
